DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 1/6/2022.
Claims 1-20 are presented for examination. Claims 1, 17 and 20 have been amended. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The plain meaning of descriptions “This enablement determination can be performed before or during runtime operations. At the GSF/MM, a comparison is made between the received operand indicating the memory address of the loaded instruction and a guarded memory address. If the guarded mode is enabled by the GSF/MM at the first region and It is not clear whether Applicant’s specification actually state the enablement determination can be performed before runtime operations OR it is a mistake/typo from Applicant. Based on the context of the descriptions, this enablement determination is performed via comparing between the memory address of the loaded instruction and a guarded memory address. Thereby, such enablement determination or comparison is required to be performed after the step or action of “a first instruction is loaded during an execution of a code”. Since this load step/action is performed during execution of the code, i.e., during runtime of the code, a proper or reasonable execution of the enablement determination must also be performed during runtime of the code. However, [0025] does mention the enablement determination is possible to be performed before the runtime of the code. Such feature related to before runtime operations from [0025] does not make sense to one with ordinary skill in the art based on the current specification (the current specification does not provide any evidence for “execution of a code” is defined broader to be represented by runtime of the code).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 1, meaning of “determining, prior to runtime, whether a guarded mode is enabled at the first region” at line 4 is not clear in view of other claim limitations of Claim 1. According to page 460 of Microsoft Computer Dictionary, “runtime” means the time period which a program is running. It is not clear that the runtime from the limitation is referred to the runtime of “a code” mentioned at the claimed loading step/action of Claim 1 or the runtime of any code/program other than “a code” mentioned at the claimed loading step/action (even the code/program does not execute at the “computer” mentioned at line 1 of Claim 1). If it is the runtime of the code, then it is not clear the relationship between the claimed loading step/action and claimed determining step/action, to be more specific, whether the claimed determining step/action needs to be performed after the claimed loading step/action. [0025] as support from specification for the claimed determining step/action describes “This enablement determination can be performed before or during runtime operations. At the GSF/MM, a comparison is made between the received operand indicating the memory address of the loaded instruction and a guarded memory address. If the guarded mode is enabled by the GSF/MM at the first region and the loaded address is a match to a guarded address region, the loaded instruction will perform its primary operation of executing the instruction” (Note: Applicant also It is clearly that the claimed determining step/action is performed via certain result or achievement of the claimed loading step/action (i.e., “the received operand indicating the memory address of the loaded instruction”; without performing the claimed loading step/action, there is no such “the received operand indicating the memory address of the loaded instruction”, emphasis added). However, if the runtime is the runtime of the code mentioned at the claimed loading step/action and the claimed determining step/action is required to be performed after the claimed loading step/action, then there is a conflict between the amended determining step/action and claimed loading step/action since the claimed loading step/action is performed during the execution of the code based on the claimed limitations (i.e., during the runtime of the code) while the amended determining step/action is performed before the runtime of the code based on the claimed limitations. Furthermore, it is not clear the relationship between the claimed determining step and claimed responsive limitation, to be more specific, whether the claimed responsive limitation is actually performed based on the result of claimed determining step. Based on the plain meaning of the claimed responsive limitation, the claimed responsive limitation should be performed based on result of the claimed determining step. However, based on the specification, the computer-implemented method enables and disables the guarded mode at the claimed first region at runtime (see [0073] from Applicant’s specification). If the enablement of guarded mode at the first region can be enabled or disabled during the runtime, then what is the point or purpose of determining the enablement status before the runtime and performing the claimed responsive limitation based on the claimed determining step/action (such as, if the result of claimed determining step/action is the guarded mode being enabled at the first region before the runtime, however the guarded mode is disabled during the runtime, then which direction of the claimed method should be performed OR the invention would perform the determination again after the runtime)?
For the purpose of examination, examiner interprets the claim limitations as determining, prior to runtime of any code other than the code, whether a guarded mode is enabled at the first region (note: the “any code other than the code” here can even refer to the code does not executed/installed at the computer of Claim 1).
   
Claims 2-16 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 17, Claim 17 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 18-19 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

Regarding to Claim 20, Claim 17 is rejected under the same reason set forth in the rejection of Claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates).
Chau and Yates were cited on the previous office action.

Regarding to Claim 1, Chau discloses: A computer-implemented method (see Figs. 2, 3A-3B and 4A and [0003]) comprising:
loading, during an execution of a code, a first instruction having a first value designating a first region of memory, the first instruction being related to a first section of the code (see Figs. 2, 3A-3B, [0003], [0027] and [0029]; “profiling hooks (e.g., function entrance and exit profiling hooks) may be selectively inserted into the program while the program is running” and “The hooks may gather profiling information, such as the frequency and duration of function calls, for a selected set of functions associated with the program”. The profiling hook instruction is related to certain functions of the program, i.e., a first section of the program/code. Also see [0052]; “the instrumentation hook may comprise a jump instruction or a jump command to a second memory 
triggering a secondary operation, the secondary operation being in addition to a primary operation of the first instruction where the primary operation is relative to the first region of the memory, the secondary operation causing a profiling of the first section of the code (see [0003], [0016] and [0032]; “The function entrance profiling hook may collect data related to the number of times that the first function has been called, the time at which the first function started to execute, the values of various system performance counters, information about the caller of the first function (which may be used to construct call graphs), and information regarding which thread or processor the first function is running on” and “After the function exit profiling hook has completed and exits, program execution may be transferred back to the first function's original return address”. The execution of the profiling hook instruction would trigger a secondary operation of profiling the corresponding function section of the program/code in addition to a primary operation of transferring program execution to original return address).

Chau does not disclose:
determining, prior to runtime, whether a guarded mode is enabled at the first region; 
responsive to the guarded mode being enabled at the first region, triggering a secondary operation.
However, Yates discloses: A computer-implemented method comprising:
determining, prior to runtime, whether a guarded mode is enabled at the first region; responsive to the guarded mode being enabled at the first region, triggering a secondary claimed “prior to runtime” is interpreted as prior to runtime of any code other than the code due to corresponding 112 rejection, the determination of “whether a region containing the instruction is protection or unprotected” must be performed prior to runtime of some other codes/programs/routines, i.e., there must be some other code/program/routine runs after “whether a region containing the instruction is protection or unprotected” since it will be unreasonable or illogical to say the corresponding code/program of the region is the last code/program/routine to be executed at the world).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the execution of the software profiling process from Chau by including enabling profiling or monitoring function on protected memory region from Yates, since it would provide an effective manner to perform a software profiling based on the corresponding rejection is protected or unprotected (see [0200] from Yates).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: wherein the enabling of the guarded mode at the first region causes a profiling hook associated with the first region to perform a guarded action (see [0069], [0072], [0198], [0200] and [0418] from Yates; “writes to a protected region of a main memory of the computer are detected, the reporting being performed by monitoring circuitry of the computer”, “A profiling or monitoring function of the computer may be enabled or disabled for regions of the memory of the computer, based on whether the respective regions are protected or unprotected”, “whether a region containing the instruction is protection or unprotected” and “all pages referenced in a profile packet must be protected”).

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: invoking, as a part of triggering the secondary operation, an interrupt handler, wherein the loading of the first instruction causes an interrupt, and an invoked interrupt handler processes the interrupt to cause the secondary operation (see [0513] from Yates; “The DMU interrupt handler checks ISA bit 180, 182 and XP bit 184, 186 for the page to see whether the page written by the DMA write is a protected X86 page (this can be done in hardware before raising the interrupt, or in software). If the page is a protected X86 page, then the interrupt handler consults PEPM 602 to see whether any translated TAXi code exists corresponding to the modified page, and whether any profile information 430, 440 exists describing the modified page. If TAXi code is found, then it is released, and PIPM 602 is updated to reflect the release. If profile information is found, then it is released”, emphasis added. Note: the execution or operation of interrupt handler would imply that such interrupt handler was invoked in order for execution).

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Chau and Yates discloses: configuring the interrupt handler to cause the profiler to be triggered relative to the first section of the code (see [0003], [0016] from Chau and [0513] from Yates; “The function entrance profiling hook may collect data related to … and information regarding which thread or processor the first function is running on”, “The DMU interrupt handler checks ISA bit 180, 182 and XP bit 184, 186 for the page to see whether the page written by the DMA write is a protected X86 page (this can be done in hardware before raising the interrupt, or in software). If the page is a protected X86 page, then the interrupt handler consults PEPM 602 to see whether any translated TAXi code exists corresponding to the modified page, and whether any profile information 430, 440 exists describing the modified page. If TAXi code is found, then it is released, and PIPM 602 is updated to reflect the release. If profile information is found, then it is released”).

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: invoking, as a part of triggering the secondary operation, an instruction encoded in a memory management subsystem, wherein the loading of the first instruction causes the memory management subsystem to cause the secondary operation (see [0513] from Yates; “The DMU interrupt handler checks ISA bit 180, 182 and XP bit 184, 186 for the page to see whether the page written by the DMA write is a protected X86 page (this can be done in hardware before raising the interrupt, or in software). If the page is a protected X86 page, then the interrupt handler consults PEPM 602 to see whether any translated TAXi code exists corresponding to the modified page, and whether any profile information 430, 440 

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: loading, during an execution of a code, a second instruction having a second value designating a second region of memory, the second instruction being related to a second section of the code (see Figs. 2, 3A-3B, [0003], [0016] and [0052] from Chau; “profiling hooks (e.g., function entrance and exit profiling hooks) may be selectively inserted into the program while the program is running”, “The hooks may gather profiling information, such as the frequency and duration of function calls, for a selected set of functions associated with the program” and “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region”. It is understood to one with ordinary skill in the art that the profiling hook instruction from Chau can be inserted into a second location to profiling information of second set of functions of the running program at the second region of memory);
determining whether the guarded mode is enabled at the second region (see [0072] from Yates; “whether a region containing the instruction is protection or unprotected”);
responsive to the guarded mode being disabled at the second region, executing the primary operation of the second instruction without triggering the secondary operation (see [0016] from Chau, [0072] and [0190] from Yates; “program execution may be transferred back to the first function's original return address”, “A profiling or monitoring function of the computer may be enabled or disabled for regions of the memory of the computer, based on the primary operation of transferring program execution to original return address is still performed without performing the software profiling process/operation in response to the second region is unprotected, i.e., the claimed guarded mode being disabled at the claimed second region).

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Chau and Yates discloses: wherein the disabled guarded mode at the second region prevents a second profiling hook associated with the second region from performing a guarded action (see [0069], [0072], [0198], [0200] and [0418] from Yates; “A profiling or monitoring function of the computer may be enabled or disabled for regions of the memory of the computer, based on whether the respective regions are protected or unprotected”, “whether a region containing the instruction is protection or unprotected” and “Profiling is effectively disabled for unprotected pages”. The profiling process/operation is disabled when the corresponding memory region is unprotected, and thus the unprotected state of the memory region, i.e., the claimed disabled guarded mode, prevents the second profiling hook associated with the corresponding region from performing the guarded action of profiling the corresponding memory region).

Regarding to Claim 11, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: wherein the first value is a memory address in the first region (see [0052] from Chau; “a jump instruction or a jump command to a second memory address associated with the second rejoin”).

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: wherein the first value designates an invalid memory address (see [0052] from Chau [0514] from Yates; “a page that has recently been invalidated”. There is certain particular memory page that is invalidated, and thus the profiling hook instruction can contain “a jump instruction or a jump command to a second memory address associated with the second rejoin” that contains the invalidated memory page in one of the reasonable embodiments of the combination of Chau and Yates; in this way, the jump address is an invalid memory address).

Regarding to Claim 15, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses:

Regarding to Claim 16, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses:

Regarding to Claim 17, Claim 17 is a product claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above (note: Claim 3 depends on Claim 1, and thus the rejection of Claim 3 above would include the rejection of Claim 1 

Regarding to Claim 20, Claim 20 is a system claim corresponds to method Claim 1and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Reckless et al. (US PGPUB 20070079050 A1, hereafter Reckless).
Chau, Yates and Reckless were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Chau and Yates does not disclose: invoking, as a part of triggering the secondary operation, an instruction encoded in a device driver, wherein the loading of the first instruction causes the device driver to be invoked, and the invoked device driver causes the secondary operation.
However, Reckless discloses: invoking, as a part of triggering the secondary operation, an instruction encoded in a device driver, wherein the loading of the first instruction causes the device driver to be invoked, and the invoked device driver causes the secondary operation (see [0037]; “it hooks into at least one of the device driver stack 22 and the storage device driver stack 24 in order to perform a monitoring function as will be described below”. The instruction or command of the device driver stack or storage device driver stack would trigger execution of a 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify triggering of profiling or monitoring function by the interrupt handler from the combination of Chau and Yates by including hooking into device driver to trigger execution of monitoring function from Reckless, and thus the combination of Chau, Yates and Reckless would disclose the missing limitations from the combination of Chau and Yates. Since both of Yates or Reckless discusses using hook instruction to invoke a module function to trigger execution of profiling or monitoring function (see [0513] from Yates and [0037] from Reckless), it would have been obvious to one with ordinary skill in the art to substitute one type of module function to trigger profiling or monitoring function with another to achieve the predictable result of using device driver to trigger execution of profiling or monitoring function.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Freericks et al. (US PGPUB 20090187991 A1, hereafter Freericks).
Chau, Yates and Freericks were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: invoking, as a part of triggering the secondary operation, a thread, wherein the loading of the first instruction causes the [separate] thread to 
The combination of Chau and Yates does not disclose the thread causes the secondary operation is a separate thread executing parallelly with the first instruction.
However, Freericks discloses: monitoring and interception actions are performed in parallel (see [0065]; “simultaneously use monitoring, interception, and redirection of operating system events”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the executions of hook instruction and profiling/monitoring function from the combination of Chau and Yates by including using different application to simultaneously performs interception and monitoring from Freericks, and thus the combination of Chau, Yates and Freericks discloses the missing limitations from the combination of Chau and Yates (note: since the interception/hook and profiling/monitoring are performed simultaneously or in parallel by different applications, the profiling/monitoring thread should be a separate thread from the thread related to the hook/interception instruction), since it would provide a different thread to execute another function to reduce the workload of single thread.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Gschwind et al. (US PGPUB 20180300150 A1, hereafter Gschwind).
Chau, Yates and Gschwind were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 3 is incorporated and further the combination of Chau and Yates discloses: wherein the interrupt handler is a pre-configured profiling handler that controls a [full] register state to extract targeted profiling values (see [0063], [0303], [0525] and [0574]; “The profile monitoring circuitry may generate the record into a general purpose register of the computer”, “Entries describing individual events are collected into the machine's general register file, and then stored in a block as a profile packet”,  “Returning to the operation of the interrupt handler software, the act of reading DMU_Status register 720” and “a "I/O space load" profile entry to be stored in a register”).
The combination of Chau and Yates does not disclose: the controlling a register state to extract targeted profiling values is to control a full register state to extract the values.
However, Gschwind discloses: it is understood and well-known to control a full register state to extract values/data stored at the register (see [0095] and [0123]. Utilizing a full register state to extract data stored at the register).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify controlling a register state to extract values/data stored at the register from the combination of Chau and Yates by including controlling a full register state to extract values/data stored at the register from Gschwind, and thus the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Li et al. (US PGPUB 20180181755 A1, hereafter Li).
Chau, Yates and Li were cited on the previous office action.

Regarding to Claim 12, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: wherein the first value is [an indirect reference to] a memory address in the first region (see [0052] from Chau; “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region”).
The combination of Chau and Yates does not disclose: the first value is an indirect reference to the memory address.
However, Li discloses: a first value to jump to a specific memory address can be an indirect reference to the specific memory address (see [0023] and [0030]-[0031]; “a determination is made about whether the detected branch event is indirect” and “the CALL instruction 250 may be determined to be an indirect branch event”).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Safford et al. (US PGPUB 20050240793 A1, hereafter Safford).
Chau, Yates and Safford were cited on the previous office action.

Regarding to Claim 14, the rejection of Claim 1 is incorporated and further the combination of Chau and Yates discloses: wherein the guarded mode is selectively enabled (see [0188]-[0189] from Yates; “When execution next enters the page, the page will be protected”).
The combination of Chau and Yates does not disclose: the enabling is performed on a per-thread basis.
However, Safford discloses: wherein a mode is selectively enabled on a per-thread basis (see [0039]; “enable high-reliability mode to be selectively enabled on a per-processor or per-thread basis”).
.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Bradley (US PGPUB 20030131225 A1).
Chau, Yates and Bradley were cited on the previous office action.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further the combination of Chau and Yates discloses: wherein the computer usable code is stored in a computer readable storage device in a data processing system (see [0022]-[0023] from Chau; “Processor 156 allows server 15 to execute computer readable instructions stored in memory 157 in order to perform processes discussed herein” and “Processor 126 allows mobile device 12 to execute computer readable instructions stored in memory 127 in order to perform processes discussed herein”. Either one of the “server 15” or “mobile device 12” can be considered as the claimed data processing system).

However, Bradley discloses: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (see [0090]; “The methods described herein can be embodied in a set of computer readable instructions or codes which can be stored in any computer readable storage medium and can be transferred and downloaded over the Internet”. Note: it is understood that “can be transferred and downloaded over the Internet” at the computing fields implies that the program instructions are transferred to the Internet from a remote data processing system and are downloaded over the Internet to another data processing system).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the program instructions stored at memory from the combination of Chau and Yates by including the ability of transferring or downloading program instructions stored at computer readable storage medium over Internet from Bradley, since it would provide a mechanism of sharing the computing method via program instructions among others (see [0090] from Bradley). 

Regarding to Claim 19, the rejection of Claim 17 is incorporated and further the combination of Chau and Yates discloses: wherein the computer usable code is stored in a computer readable storage device in a server data processing system (see [0022] from Chau; “Processor 156 allows server 15 to execute computer readable instructions stored in memory 157 in order to perform processes discussed herein”).

However, Bradley discloses: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see [0090]; “The methods described herein can be embodied in a set of computer readable instructions or codes which can be stored in any computer readable storage medium and can be transferred and downloaded over the Internet”. Note: it is understood that “can be transferred and downloaded over the Internet” at the computing fields implies that the program instructions are transferred to the Internet from a data processing system and are downloaded over the Internet to another remote data processing system).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the program instructions stored at memory from the combination of Chau and Yates by including the ability of transferring or downloading program instructions stored at computer readable storage medium over Internet from Bradley, since it would provide a mechanism of sharing the computing method via program instructions among others (see [0090] from Bradley). 

Response to Arguments
Applicant’s arguments, filled 1/6/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 103 have been full considered but they are not persuasive.

Applicant’s arguments at pages 7-10 are summarized as the following:
The whole claim set was amended as to include feature of “determining, prior to runtime, whether a guarded mode is enabled at the first region” for the independent claims. None of the prior art references on recorded alone or in combination would teach such amended limitations, especially reference Yates, the descriptions from Yates that Examiner previously used to reject feature of “determining whether a guarded mode is enabled at the first region” are related to “process of designating code as protected or unprotected in Yates only occurs at runtime, as does detection of whether the code is protected or unprotected” instead of “prior to runtime” as the amended limitation requires  (see page 8, last paragraph of page 9)

The examiner respectively disagrees.
First of all, the amended limitation is currently rejected under 112(b) rejection due to unclear meaning of the amended limitation. Based on Applicant’s arguments, Applicant interprets “determining, prior to runtime, whether a guarded mode is enabled at the first region” as the determination is performed before runtime of the code mentioned at the claimed load step. However, as explained at the corresponding 112(b) rejection, such interpretation is not proper or reasonable based on Applicant’s specification. Thereby, examiner interprets the amended limitation as prior to any code other than the code at the loading step/action for the purpose of rejection. Due to such interpretation, the current prior art Yates still teaches the amended limitation since it will be unreasonable or illogical to say the corresponding code/program of the region is the last code/program/routine to be executed at the world, i.e., there must be some other codes/programs/routines performed after the code/program of the region, and thus the determination of region or memory is protected or unprotected is performed before the runtime of such some other codes/programs/routines. In addition, for the purpose of compact prosecution, examiner also provides some additional prior art reference to combine with Chau and/or Yates to teach concept of it is able to determine whether a region or memory location is protected or not before runtime of corresponding code/program. Applicant is suggested to review such references listed at the Conclusion section.
Therefore, Claims 1-20 are rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al. (US PGPUB 20180349603 A1) discloses: not only the region exit points but also the region entry points become security checkpoints for conducting runtime security analysis (see [0014] and [0035]; “The region exit points become security checkpoints for conducting runtime security analysis prior to executing the next region” and “these checkpoints may correspond to entry points into and exit points from the region. As will be described herein, these security checkpoints may be stored in an entry for this region in region cache 260 as part of the region information”. Also see [0036] and [0043]; “either statically prior to code execution or dynamically during execution as triggered by a checkpoint trigger, binary analysis engine 240 may analyze the region's code to confirm that no maliciousness is present” and “selected checkpoints of an upcoming code region that is to be executed”. Note: runtime of the application and runtime of a code of the application are two different concepts since the If the claimed code is part of an application like Yamada et al. discloses, then prior to runtime of the claimed code can be during runtime of a code of the application that is executed before the claimed code).

Riley et al. (US Patent 11226908 B2) discloses: the protected memory region information for a device can be dynamically or stoically determined and set, i.e., can be determined and set during or before runtime (see lines 28-41 of col. 6).
Lin et al. (US PGPUB 20180232519 A1) discloses: to perform a check operation at a checkpoint before a computing component is starting to run (see [0047]).
Wajs et al. (US PGPUB 20170228525 A1) discloses: setting up the protected memory path should be protected against tampering, including having critical components placed in secure processing space, or integrity checked and monitored at boot time and/or at run time (see [0077]; “at boot time” implies it is performed before runtime).
Baker (US PGPUB 20180121644 A1) discloses: verification of an operation prior to execution comprises determining location in memory map of a request for the operation is within one of at least one address range included in a security policy register (see Claim 1).
Diab (US PGPUB 20050066306 A1) discloses: security check a table during loading the table in the computer memory (see [0546]).
Dietsch et al. (US PGPUB 20180330097 A1) discloses: determine, prior to runtime, whether there is a protected resource (see [0008] and [0024]).
Vaishnav et al. (US PGPUB 20190102525 A1) discloses: checking permissions before runtime (see [0030]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196